In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00007-CR
                                                ______________________________
 
 
                               MICHAEL DEWAYNE DEAN,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 115th
Judicial District Court
                                                            Upshur County, Texas
                                                            Trial
Court No. 15,390
 
                                                        
                                          
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                      MEMORANDUM OPINION
 
            Michael
DeWayne Dean appeals from his conviction for the offense of failure to register
as a sex offender.  His sentence was
imposed December 10, 2009, and Dean filed no motion for new trial.  Dean filed a notice of appeal by mailing it
to the District Clerk of Upshur County. 
The post-mark on the envelope shows that the notice of appeal was placed
in the United States mail January 12, 2010.
            A late
notice of appeal is considered timely and thus invokes the appellate court’s
jurisdiction if (1) it is filed within fifteen days of the last day allowed for
filing, (2) a motion for extension of time is filed in the court of appeals
within fifteen days of the last day allowed for filing the notice of appeal,
and (3) the court of appeals grants the motion for extension of time.  Olivo
v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996).  Further, when a notice of appeal is filed
within the fifteen-day period but no timely motion for extension of time is
filed, the appellate court lacks jurisdiction. 
Id. (citing Rodarte v. State, 860 S.W.2d 108 (Tex.
Crim. App. 1993)).
            The Texas
Court of Criminal Appeals interprets Rule 26.3 of the Texas Rules of Appellate
Procedure to strictly require an appellant in a criminal case to file his or
her notice of appeal and a motion for extension within the fifteen-day period
for filing a late notice of appeal.  Id. at 522–26; see Tex. R. App. P.
26.3.  The Texas Court of Criminal
Appeals has expressly held that without a timely-filed notice of appeal or
motion for extension of time, we cannot exercise jurisdiction over an appeal.  See Olivo,
918 S.W.2d at 522; see also Slaton v.
State, 981 S.W.2d 208, 209 n.3 (Tex. Crim. App. 1998).
            According to
Rule 26.2 of the Texas Rules of Appellate Procedure and the above caselaw, Dean
had thirty days after the day sentence was imposed to file a notice of appeal,
or timely file a motion for new trial and thereby extend his time to file a
notice of appeal.  See Tex. R. App. P.
21.4, 26.2(a)(1).  No motion for new
trial was filed.  Dean, therefore, had
until January 11, 2010,[1]
to file a notice of appeal.  Dean’s
notice of appeal was placed in the mail one day late, on January 12, 2010.[2]  Further, no motion for extension of time to
file the notice of appeal was filed. 
Hence, this appeal is untimely, and we are without jurisdiction to hear
this case.
            We
dismiss this appeal for want of jurisdiction.
 
 
 
 
                                                                                    Jack
Carter
                                                                                    Justice
 
Date Submitted:          February
11, 2010       
Date Decided:             February
12, 2010
 
Do Not Publish




[1]The
thirtieth day, January 9, fell on a Saturday, thus extending Dean’s time until
the following Monday, January 11, 2010. 
Tex. R. App. P.  4.1.
 


[2]We
do note that Dean’s certificate of service notes that a copy of the notice of
appeal was hand delivered to the district attorney’s office January 11, 2010.  Delivery of the notice of appeal to the
district attorney does not constitute filing with the proper authority.  Tex.
R. App. P. 9.2.